Title: From Jeremy Bentham to John Adams Smith, 29 May 1823
From: Bentham, Jeremy
To: Smith, John Adams


				
					My dear Sir
					Queens Square Plac. Weston 29th. May 1823.
				
				Your friend the Consul for New York, whom you were mentioning to me—Hunter I  believe the Gentleman’s name is—will he partake of Share the Potatoes and Water of this hermitage, tête a tête at 7 on Wednesday Thursday next? An answer the Sooner the better—will oblige Your servt
				 
					Jeremy Bentham 
				
				
			